Citation Nr: 1025426	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-26 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk





INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1967 to June 1981 with an additional prior period 
of active service.  The Veteran received an honorable discharge. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
that, in pertinent part, granted service connection and a 10 
percent rating for the residuals of prostate cancer, effective 
March 13, 2007, the date of receipt of the claim for service 
connection.


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer at a private 
medical facility in 2003.  

2.  After hormonal and radiation therapy concluded in April 2004, 
the Veteran's prostatic adenocarcinoma has not recurred or 
metastasized.  

3.  The Veteran's claim for service connection for residuals of 
prostate cancer was received by VA on March 13, 2007.

4.  Throughout the entire period from the effective date of 
service connection, the residuals of prostate cancer result in 
symptoms no more severe than urinary frequency of daytime voiding 
between two and three hours and awakening to void once per night; 
there is no evidence of renal dysfunction, voiding dysfunction, 
or obstructed voiding.    




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for residuals of status post prostatic cancer have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation of the 
residuals of prostate cancer.  In Dingess, the Court of Appeals 
for Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  

The RO sent correspondence in May 2008 that provided the criteria 
for rating malignant neoplasms of the genitourinary system, 
including information about renal dysfunction, voiding 
dysfunction, and urinary frequency.  VA informed the Veteran of 
the evidence considered in determining the disability evaluation 
and gave examples of evidence that may affect how VA assigns a 
disability evaluation.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  There has been no prejudice to the 
appellant, as the notices have not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine).

The record contains the Veteran's service treatment records and 
private treatment records for the period May 2003 to January 
2008.  VA provided the Veteran with a genitourinary system 
Compensation and Pension examination in August 2007.  All 
relevant, identified, and available evidence has been obtained, 
and the appellant has not referred to any additional, unobtained, 
relevant evidence.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


Analysis

The Veteran was diagnosed with prostate cancer at a private 
facility in May 2003.  All of his treatment for prostate cancer 
and residuals has been through non-VA facilities.  The evidence 
of record indicates that after the Veteran completed a treatment 
regimen in 2004, he has had no recurrence or metastasis of his 
prostatic adenocarcinoma.  

VA received the Veteran's claim  for service connection for 
prostate cancer residuals on March 13, 2007, well after the 
cessation of the Veteran's treatment regimen for prostate cancer.  

In a rating decision dated September 2007, the RO awarded service 
connection and a 10 percent rating for the Veteran's residuals of 
prostate cancer, effective from the date of receipt of the claim, 
March 13, 2007.  In this case, the effective date of entitlement 
to disability compensation begins on the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400; 
3.400(b)(2)(ii).  Because the Veteran did not file a claim until 
March 2007, he may only receive compensation from this date 
forward, and the rate of disability compensation is only for the 
degree of disability during the period beginning March 13, 2007, 
a period during which the prostate cancer has not recurred or 
metastasized .  

The Veteran has repeatedly asked why he is not entitled to a 100 
percent rating for his prostate cancer residuals.  As noted 
below, the assignment of a 100 percent disability rating is 
provided only for those individuals with active malignant 
neoplasms of the genitourinary system.  Here, the Veteran has not 
had active prostate cancer at any point since the effective date 
of service connection.  Had the Veteran submitted a claim for 
service connection in 2003 or 2004 (rather than 2007), he would 
have received a 100 percent rating for the active period of the 
prostate cancer through the date of cessation of surgical, X-ray, 
or antineoplastic chemotherapy or other therapeutic procedure.  

The applicable regulations for rating malignant neoplasms of the 
genitourinary system are found at 38 C.F.R. § 4.115(b), 
Diagnostic Code 7528.  Under Diagnostic Code 7528, malignant 
neoplasms of the genitourinary system are compensated at a rate 
of 100 percent.  This rating, however, is not awarded in 
perpetuity.  Diagnostic Code 7528 also provides that following 
the cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of six 
months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Only the predominant area of 
dysfunction is to be considered for rating purposes to avoid 
violating the rule against the pyramiding of disabilities.  38 
C.F.R. §§ 4.14, 4.115a.

In this case, the Veteran's period of active prostate cancer and 
cessation of his course of therapy has long passed.  The Veteran 
has not had any active malignancy since 2004.  The Board finds 
that an assignment of a 100 percent disability rating under 
Diagnostic Code 7528 for the Veteran's residuals of prostate 
cancer would not be appropriate at any point since May 2004 (a 
date well prior to the March 13, 2007 effective date of service 
connection.  VA can only rate the severity of the Veteran's 
service-connected disability from the effective date of service 
connection.  As the active phase and therapeutic phase of the 
prostate cancer did not take place during the period from the 
March 2007 effective date, the 100 percent rating is not for 
application at any point during this period.  Accordingly, his 
disability will be rated based on residuals of prostate cancer, 
such as voiding dysfunction or renal dysfunction.  38 C.F.R. § 
4.115b.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  As the Veteran does not contend any renal 
dysfunction, urine leakage or obstructed voiding, and the medical 
evidence of record does not indicate the Veteran suffers from any 
of these conditions, only urinary frequency will be addressed in 
this decision.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between one and two hours, or awakening to void 
three to four times per night.  A 10 percent rating contemplates 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  38 C.F.R. § 4.115a.

The record indicates the Veteran was diagnosed in May 2003 with 
prostatic adenocarcinoma.  In a treatment record dated April 
2004, the physician noted "Dr. [K] performed a PSA evaluation on 
April 12, and it was non-detectable."  After the treatment 
regimen comprised of hormonal and radiation therapy, the Veteran 
was noted in a narrative report dated May 2004 to have 
"recovered beautifully following radiation."  In this note, the 
Veteran denied symptoms of dysuria, urgency, or change in energy.  
In a treatment record dated January 2007, the Veteran denies any 
variation in his voiding pattern, including: frequency, 
intermittency, urgency, weak stream, straining, and nocturia.  As 
noted above, neither the Veteran's statements nor the medical 
evidence of record indicates renal dysfunction or symptoms of 
obstructed voiding.  The VA examiner noted in their Compensation 
and Pension examination dated August 2007 the Veteran must void 
three to four times per day and at least once per night.  The 
Veteran's urologist has provided an opinion regarding the current 
status of the Veteran's adenocarcinoma dated September 2008.  The 
physician states that the Veteran has shown no evidence of 
recurrence, but now suffers from impotence with significant 
erectile dysfunction.  

The criteria under Diagnostic Code 7528 for an increased 
disability rating to 20 percent have not been met.  The evidence 
of record does not indicate the Veteran experiences urinary 
frequency of daytime voiding between one and two hours or 
awakening to void three to four times per night.  As discussed 
above, the medical evidence does not show any symptoms of urinary 
tract infection, obstructed voiding, urine leakage, or renal 
dysfunction.  The single prostate cancer residual discussed in 
the medical records is frequency, and the objective findings do 
not show that the Veteran experiences such frequency as to 
warrant a higher rating. Accordingly, the claim for increase is 
denied.  



ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of prostate cancer is denied.




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


